 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDMohawkBeddingCorp.andInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America (IND.)LocalUnion 182 of Utica,Petitioner.Case3-RC-4623September 16, 1969DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSPursuant to a Stipulation for Certification uponConsentElectionexecutedby the parties andapproved by the Regional Director for Region 3 onApril 9, 1969. an election by secret ballot wasconducted in the above-entitled proceeding on May20, 1969, under the direction and supervision of thesaidRegionalDirector.Upon conclusion of theelection, a tally of ballots was furnished the partiesinaccordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended.The tally of ballots shows that there wereapproximately four eligible voters, and that fourballotswere cast, of which four were for thePetitioner,none were against the Petitioner, andnone were challenged. Thereafter, the Employerfiledtimelyobjections to conduct affecting theelection.InaccordancewiththeBoard'sRulesandRegulations, the Regional Director conducted aninvestigationand thereafter, on June 16, 1969,issued his Report on Objections to the Board. In hisReport, the Regional Director recommended thatthe objections be overruled in their entirety, and thatthePetitionerbe certified.Pursuant to Section102.69(c) of the Board's Rules and Regulations, theEmployerfiledtimely 'exceptionstotheserecommendations with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.Inaccordancewith the stipulation of theparties,we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All truckdrivers at its Broad St., Utica, NewYorkplant,excludingallproductionandmaintenance employees, office clerical employees.professional employees, guards and supervisors asdefined in the Act.5.The Board has considered the entire record inthiscase, including the objections, the RegionalDirector's Report on Objections, and the exceptionsthereto, and hereby adopts the Regional Director'sfindings and recommendations.In our opinion, the Employer's exceptions to theRegionalDirector'srecommendation that theobjectionsbeoverruledraisenomaterialorsubstantial issue of fact or law which would warrantreversalof the Regional Director's findings orrecommendations, or which would require a hearing.We note specifically that inAtlanticMills ServicingCorporation of Cleveland, Inc.,120NLRB 1284.1288, footnote 7, cited and relied on by the RegionalDirector, the Board stated: "... . [T]he decision inthis case . . . requires the party filing objections toidentify the nature of the misconduct on which theobjections are based and to submit evidence insupport thereof at the time of filing orforthwithupon request from the Regional Director.. ."' In theinstant case, the election was held on May 20, 1969,and the Employer's objections were filed on May28,1969.TheRegionalDirectorrequestedsupporting evidence from the Employer on May 29,1969,and,on June 5, 1969, received only arestatement of the original objections and an offertomake the unit employees available to the Board.On June 9, 1969, the Regional Director made asecond request for evidence in support of theobjections.According to its exceptions to theRegionalDirector'sReport, the Employer statedthat it would submit further evidence, at someundetermined time in the future, when "it was abletogivemore specificity to its allegations." TheRegional Director is entitled to some discretion indecidingwhether supporting evidence has beensubmitted"forthwith.''When, on June 9, theEmployer still could not specify when it would beable to furnish such evidence, the Regional Directorcould reasonably decide that the time had arrivedfor closing the case and beginning the process ofissuing his report on the objections. The fact thatthe Employer thereafter, on June 12, mailed a letternaming certainwitnesseswho would allegedlysupport the objections, which letter may or may nothave been received prior to issuance of the RegionalDirector's Report on June 16, is immaterial to thevalidityoftheRegionalDirector'searlierdetermination to bring the proceedings to an end. Inlight of the requests made by the Regional Directorinthiscase,and the Employer's responses, itappears that the Regional Director has not abusedhis discretion.Moreover, it appears that the evidence finallysubmitted by the Employer does not support the178 NLRB No. 68 MOHAWK BEDDING CORP.433Employer'scontentionthattheUnionwasresponsible for the alleged misrepresentations. TheEmployer'slettersimplystatesthatcertainsupervisors would testify that, prior to the election.some employees talked about various benefits theyexpected to gain by voting for the Union. Theproffered evidence does not indicate that the Unionwas in any way responsible for the beliefs of theemployees, nor is there any showing, other than theEmployer's bare claim, that these beliefs were infact erroneous.Accordingly, as the tally shows that the Petitionerhas obtained a majority of the valid votes cast, weshall certify it as bargaining representative.CERTIFICATION OF REPRESENTATIVEItisherebycertifiedthatInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America (Ind.) LocalUnion 182 of Utica has been designated andselectedby a majority of the employees of theEmployer in the unit found appropriate herein astheir representative for the purposes of collectivebargaining and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive representative ofallsuchemployees for purposes of collectivebargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment.